 

Exhibit 10.3

 

[FORM OF] NUVASIVE, INC.

NOTICE OF GRANT OF PERFORMANCE CASH AWARD

 

NuVasive, Inc. (the “Company”) has granted to the participant identified below
(the “Participant”) a performance cash award (the “Award”) pursuant to the
NuVasive, Inc. 2014 Executive Incentive Compensation Plan (the “Plan”), which
represents the right to receive – on the Settlement Date provided in the
Performance Cash Award Agreement attached hereto (together with this Notice of
Grant, the “Agreement”) – a cash amount as set forth in, and subject to the
terms and conditions of, this Agreement.  This Award is subject to all of the
terms and conditions set forth in the Agreement and the Plan, each of which is
incorporated herein by reference.  Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the Plan or the
Agreement, as appropriate, and, in the event of any inconsistency between the
Plan and the Agreement, the terms of the Plan shall control.

 

Participant:[FIRST_NAME, LAST_NAME]

Participant ID:

[EMPLOYEE_IDENTIFIER]

Date of Grant:

[April 30, 2018]

Base Cash Amount:

$[TOTAL_AMOUNT_GRANTED], subject to adjustment as provided by the Agreement.

Initial Performance Period:

January 1, 2018 – December 31, 2018 (or, in the event of a Change in Control,
through the last day of the Company’s last fiscal quarter ending after January
1, 2018, and before the date of a Change in Control).

Initial Performance Measure:

 

The Company’s earnings per share (“EPS”), as listed in Section 2(t) of the Plan,
determined in accordance with generally accepted accounting principles in the
United States (“GAAP”), adjusted to reflect the impact of the change from a
basic to diluted share count, and determined excluding (1) litigation liability
gain/expense; (2) amortization of intangible assets; (3) non-cash interest
expense and gains/losses on convertible notes; (4) intangible asset impairment;
(5) leasehold related charges; (6) acquisition related items (including expenses
associated with prior mergers-and-acquisitions-related activity and as
incurred); (7) integration related charges associated with the integration of
acquired businesses; (8) one-time and business transition costs; and (9) the
related tax charges and benefits associated with the exclusions (“Non-GAAP
EPS”).

Initial Performance Target:

 

$1.50 or more of Non-GAAP EPS if the Initial Performance Period ends on December
31, 2018, and $0.10 or more of Non-GAAP EPS if the Initial Performance Period
ends on the last day of the Company’s last fiscal quarter ending after January
1, 2018, and before the date of a Change in Control.

Maximum Payment:

In the event the Committee determines and certifies that the Initial Performance
Target is satisfied, the maximum payment that may be made to the Participant is
equal to 200% of the Base Cash Amount.  If the Committee determines and
certifies that the Initial Performance Target is not satisfied, no amounts are
payable pursuant to this Award.  

Actual Payment:

 

In the event the Committee determines and certifies that the Initial Performance
Target is satisfied, the actual payment made pursuant to this Award shall be
determined pursuant to Section 3 of the Performance Cash Award Agreement.

Vesting Date:

Subject to the terms and conditions of the Agreement (including, without
limitation, conditions requiring continued Service with the Company through the
applicable date), this Award vests on [April 30, 2021] (the “Scheduled Vesting
Date”).

 

--------------------------------------------------------------------------------

 

By electronically accepting the Award according to the instructions in the
Participant’s E*TRADE account (pursuant to which the Participant received this
Notice of Grant), the Participant agrees that the Award is governed by this
Notice of Grant and by the provisions of the Plan and the Agreement, both of
which are made a part of this document.

 

The Participant acknowledges that copies of the Plan and the Agreement are
available via the Participant’s E*TRADE account.

 

The Participant represents that the Participant has read and is familiar with
the provisions of the Plan and the Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

 

 

 

--------------------------------------------------------------------------------

 

[FORM OF] NUVASIVE, INC.

PERFORMANCE CASH AWARD AGREEMENT

 

NuVasive, Inc. has granted to the Participant named in the Notice of Grant of
Performance Cash Award (the “Grant Notice”) to which this Performance Cash Award
Agreement is attached (together, the Performance Cash Award Agreement and the
Grant Notice being referred to collectively herein as this “Agreement”) an Award
subject to the terms and conditions set forth in this Agreement.  The Award has
been granted pursuant to the terms and conditions of the NuVasive, Inc. 2014
Executive Incentive Compensation Plan (the “Plan”), as amended from
time-to-time, the provisions of which are incorporated herein by reference.  By
accepting the Award, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, this Agreement
and the Plan, (b) accepts the Award subject to all of the terms and conditions
of this Agreement and the Plan, and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee or its delegate (to
the extent delegation is permitted under the Plan) in the event any questions
arise (and/or interpretation may be required) regarding this Agreement or the
Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a)“Baseline Revenue” means $1,030 million.

(b)“Revenue” means the Company’s GAAP revenue as publicly reported by the
Company in its earnings press release for a completed fiscal year, adjusted to
exclude the effect of currency fluctuations.  

(c)“Revenue Growth” means the amount of growth, measured as a percentage, in the
Company’s Revenue for a completed fiscal year as compared to the prior completed
fiscal year; provided, however, that when determining Revenue Growth, the
Revenue impact of any acquisition and divestiture transaction (a “Transaction”)
shall be treated as follows:  (i) for the first four fiscal quarters following
the closing of a Transaction, the Revenue impact of the Transaction shall be
excluded from the calculation of Revenue Growth (except for any Transaction with
less than $4.0 million in annualized run rate Revenue that is deemed de minimis
and not excluded; provided that the aggregate value of all Transactions deemed
de minimis does not exceed $5.0 million in annualized run rate revenue), and
(ii) commencing with the fifth fiscal quarter following the closing of a
Transaction and thereafter, the Revenue impact of any Transaction shall be
included in all financial periods (i.e., the current year and the prior year).

(d)“Revenue Performance Multiplier” means the percentage calculated based on the
respective Revenue Growth set forth in the table below:

Revenue Growth

Revenue Performance Multiplier

Threshold 0.00%

0.00%

1.00%

20.0%

2.00%

40.0%

3.00%

60.0%

4.00%

80.0%

Target 5.00%

100.0%

5.75%

125.0%

6.50%

150.0%

7.25%

175.0%

Maximum 8.00%

200.0%

 

--------------------------------------------------------------------------------

 

If the Company achieves Revenue Growth that falls between the foregoing levels,
the Revenue Performance Multiplier will be determined by linear interpolation
between the applicable levels noted above and using the following guiding
principles:

 

•

a 20% decrease in funding for every 1% of Revenue Growth achieved below Target;
and

 

•

a 25% incremental increase in funding for every .75% of Revenue Growth achieved
above 100%, up to a maximum funding of 200% of target.

When calculating Revenue Growth relative to two completed fiscal periods, the
Committee shall have the authority to make appropriate adjustments to Revenue to
account for changes in accounting standards and adopted changes in accounting
principles.  In each case, the Revenue Growth shall be rounded up to the nearest
hundredth of a percent and the Revenue Performance Multiplier shall be rounded
up to the nearest tenth of a percent.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

2.1Committee Actions.  The Committee shall be responsible for determining and
certifying whether the performance conditions associated with the Award have
been achieved; provided, however, that in the event of a Change in Control, the
Committee shall make such determination and certification no later than the date
immediately preceding the date of the Change in Control.  All questions of
interpretation concerning this Agreement, the Plan or any other form of
agreement or other document employed by the Company in the administration of the
Plan or the Award shall be determined by the Committee or its delegate.  All
such determinations by the Committee or its delegate shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  

2.2Express Authority Required.  Only individuals expressly designated by the
Committee shall have the authority to act on behalf of the Committee with
respect to certain of the matters, rights, obligations, modifications, or
elections allocated to the Company herein (or in the Plan).

3.Payment.  

3.1Amount of Payment.  Subject to satisfaction of the Initial Performance Target
and the vesting requirements of Section 4 of this Agreement, and except as
otherwise specified in Section 3.2 or Section 3.3 below, the cash amount that
shall be payable in settlement of this Award on the date specified in Section 5
of this Agreement shall be equal to the Aggregate PCASH Payout, calculated as
follows:

(a)2018 Financial Performance Component.  Following the completion of the
preparation of the Company’s annual financial statements for the fiscal year
ended December 31, 2018, the Company will compare Revenue for the fiscal year
ended December 31, 2018 (“2018 Revenue”) against the Baseline Revenue.  To the
extent the 2018 Revenue grows such that it exceeds the Baseline Revenue, the
2018 financial performance component will be equal to the Base Cash Amount set

 

--------------------------------------------------------------------------------

 

forth in the Grant Notice multiplied by the Revenue Performance Multiplier
associated with such Revenue Growth, and further multiplied by a weighting of
50%, rounding up to the nearest whole dollar (the “2018 Component”).  If such
Revenue Growth is zero (or negative), the 2018 Component shall be zero.

(b)2019 Financial Performance Component.  Following the completion of the
preparation of the Company’s annual financial statements for the fiscal year
ended December 31, 2019, the Company will compare Revenue for the fiscal year
ended December 31, 2019 (“2019 Revenue”) against the 2018 Revenue.  To the
extent the 2019 Revenue grows such that it exceeds the 2018 Revenue, the 2019
financial performance component will be equal to the Base Cash Amount set forth
in the Grant Notice multiplied by the Revenue Performance Multiplier associated
with such Revenue Growth, and further multiplied by a weighting of 30%, rounding
up to the nearest whole dollar (the “2019 Component”).  If such Revenue Growth
is zero (or negative), the 2019 Component shall be zero.

(c)2020 Financial Performance Component.  Following the completion of the
preparation of the Company’s annual financial statements for the fiscal year
ended December 31, 2020, the Company will compare Revenue for the fiscal year
ended December 31, 2020 (“2020 Revenue”) against the 2019 Revenue.  To the
extent the 2020 Revenue grows such that it exceeds the 2019 Revenue, the 2018
financial performance component will be equal to the Base Cash Amount set forth
in the Grant Notice multiplied by the Revenue Multiplier associated with such
Revenue Growth, and further multiplied by a weighting of 20%, rounding up to the
nearest whole dollar (the “2020 Component”).  If such Revenue Growth is zero (or
negative), the 2020 Component shall be zero.

For purposes hereof, the “Aggregate PCASH Payout” shall mean the sum of the 2018
Component, the 2019 Component and the 2020 Component; provided that, in no event
shall the Aggregate PCASH Payout exceed 200% of the Base Cash Amount set forth
in the Grant Notice.

3.2Death or Disability.  Notwithstanding any other provision of this Section 3
to the contrary, upon the Participant’s death or termination of Service due to
Disability, the cash amount that shall be payable in settlement of this Award
shall be the Base Cash Amount (as set forth in the Grant Notice), without regard
to the Revenue Performance Multiplier.

3.3Change in Control.  Notwithstanding any other provision of this Section 3 to
the contrary, upon any Change in Control, the amount of cash that shall be paid
in settlement of this Award shall be the greater of (i) the Base Cash Amount (as
set forth in the Grant Notice) without regard to the Revenue Performance
Multiplier and (ii) the Aggregate PCASH Payout; provided, however, that in the
event that one or more of the 2018 Component, the 2019 Component and the 2020
Component has not yet been determined because the associated Revenue Multiplier
has not yet been calculated, the Aggregate PCASH Payout for purposes of this
Section 3.3 shall be equal to the sum of all such components that have been
determined plus, for any components that have not yet been determined, the
amount of any such component calculated using a Revenue Multiplier of 100%.  In
the event of a Change in Control, this Award shall continue to vest subject to
the terms and conditions of this Agreement, with respect to the amount of cash
determined pursuant to this Section 3.3.  If the Participant’s Service by the
Company (or Company’s successor) is terminated without Cause (as defined in
Section 4.1 below) after a Change in Control, then this Award shall become
vested upon such termination.

4.Vesting; Forfeiture.

4.1Vesting of Award.  Provided that the Initial Performance Measure equals or
exceeds the Initial Performance Target for the Initial Performance Period and
the Participant’s Service has

 

--------------------------------------------------------------------------------

 

not terminated prior to the applicable date, the Award shall become vested upon
the earliest date to occur of the following (the “Vesting Date”):

(a)the Scheduled Vesting Date (as provided in the Grant Notice);

(b)the Participant’s death;

(c)termination of the Participant’s Service due to Disability;

(d)immediately before any Change in Control in which the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be, elects not to assume or substitute for this Award; and

(e)termination of the Participant’s Service by the Company (or Company’s
successor) without Cause (as defined below) after a Change in Control.

For purposes hereof, “Cause” shall mean the following: (A) the Participant’s
repeated failure to satisfactorily perform the Participant’s job duties; (B)
refusal or failure to follow the lawful directions of the Participant’s direct
supervisor, the Company’s Chief Executive Officer or the Board, as applicable;
(C) conviction of a crime involving moral turpitude; or (D) engaging in acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of the Participant with respect to the Participant’s obligations or
otherwise relating to the business of the Company, its Affiliates or customers;
except that if the Participant is a party to a Change in Control Agreement with
the Company, the definition of “Cause” therein shall apply.  Notwithstanding the
foregoing, following a Change in Control, any determination as to whether
“Cause” exists under the terms of this Agreement shall be subject to de novo
review by a court of competent jurisdiction.

4.2Leaves of Absence.

(a)If Participant takes an approved medical, FMLA (or other statutorily
protected leave), or military leave (each, an “Approved Leave”) and returns from
such leave for at least thirty calendar days, then Participant shall be treated
as if the period of such Approved Leave had been a period of continuous Service
with the Company or Affiliate, and the Award shall be settled in accordance with
Section 5 of this Agreement.

(b)In the event the Participant takes a leave of absence other than an Approved
Leave, the cash amount payable as determined under Section 3 above, shall be
prorated by multiplying such amount by a fraction the numerator of which is the
number of whole months during the period commencing on January 1, 2018, and
ending on the earlier of the date of a Change in Control or December 31, 2020
(the “Vesting Period”), that Participant had been in continuous Service with the
Company or an Affiliate, and the denominator of which is the number of months
the Vesting Period spans, rounding up to the nearest whole number.

(c)In the event of Participant’s termination of Service during any leave of
absence, then the Award shall expire in accordance with the provisions set forth
in Section 4.3 below.

4.3Forfeiture of Award Upon Termination of Service.  Except as otherwise
provided in Section 4.1 above, the Award will terminate automatically without
any further action by the Company and be forfeited without further notice and at
no cost to the Company upon Participant’s termination of Service.

5.Settlement of Award.  Subject to the terms and conditions of the Plan and this
Agreement, any cash amount that is determined to be payable pursuant to
Section 3 above shall be distributed to Participant (or Participant’s estate in
the event of death) with respect to Participant’s Award

 

--------------------------------------------------------------------------------

 

within 30 days following the Vesting Date for such Award, except as otherwise
provided in Section 8.1 of this Agreement (the “Settlement Date”).

6.Tax Withholding.  By accepting the Award (as provided in the Grant Notice),
the Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, including withholding of a portion of the cash
amount otherwise payable to the Participant in settlement of the Award, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of the Award or the payment of cash in
settlement of the Award.

7.Rights as a Director, Employee or Consultant.

If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term.  Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

8.Compliance with Section 409A.

It is intended that the settlement of the Award as set forth in this Agreement
qualify for exemption from, or comply with, the requirements of Section 409A,
and any ambiguities herein will be interpreted to so qualify or
comply.  Notwithstanding the foregoing, if it is determined that the Award fails
to satisfy the requirements of the “short-term deferral” exemption and are
otherwise Section 409A Deferred Compensation, it is intended that any payment or
benefit which is made or provided pursuant to or in connection with this Award
shall comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non‑compliance.  In connection with effecting
such compliance with Section 409A, the following shall apply:

8.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

8.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

8.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to

 

--------------------------------------------------------------------------------

 

amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

8.4Advice of Independent Tax Advisor.  The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

9.Miscellaneous Provisions.

9.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

9.2Nontransferability of the Award.  Prior to the payment of cash on the
applicable Settlement Date, neither this Award nor any cash amount payable under
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

9.3Repayment/Forfeiture.  By accepting this Award, the Participant specifically
agrees that any and all payments or benefits the Participant or any other person
may be entitled to receive under or as a result of this Award shall be
immediately forfeited, and that the aggregate amount of any payments or benefits
the Participant or any other person has received under or as a result of this
Award (determined without regard to any taxes or other amounts withheld from
such payments or benefits), shall be repaid to the Company within 30 days
following written notice from the Company (or such shorter period as may be
required by applicable law), (1) as the Company in its discretion determines may
be required to comply with any applicable listing standards of a national
securities exchange adopted in accordance with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder or similar rules
under the laws of any other jurisdiction, (2) to the extent provided pursuant to
the Company’s Incentive Compensation Recoupment Policy, and (3) in the event the
Committee or its delegate determines that the Participant has engaged in
Prohibited Conduct (as defined below) at any time during the Recoupment Period
(as defined below).  For purposes of this Section 9.3,

(a)“Prohibited Conduct” means (1) violation of the Company’s Code of Ethical
Business Conduct, Insider Trading Policy, or any Proprietary Information,
Inventions Agreement,

 

--------------------------------------------------------------------------------

 

Non-Compete Agreement (or similar agreement) signed by the Participant; (2)
unethical behavior (such as, without limitation, fraud, dishonesty, or
misrepresentation of product benefits); (3) engaging in Competition; (4)
disclosing or using in any capacity other than as necessary in the performance
of duties assigned by the Company or its Affiliates any confidential
information, trade secrets or other business sensitive information or material
concerning the Company or its Affiliates, customers, suppliers or partners; (5)
directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
person who was or is an employee, representative, officer or director of the
Company or any of its Affiliates at any time within the 12 months prior to
termination of Participant’s employment; (6) any action or statement by
Participant and/or his or her representatives that either does or could
reasonably be expected to disparage the Company, its Affiliates, or their
officers, employees, or directors, or undermines, diminishes or otherwise
damages the relationship between the Company or any of its Affiliates and any of
their respective customers, potential customers, vendors and/or suppliers that
were known to Participant; or (7) breach of any provision of any employment or
severance agreement with the Company or any Affiliate.  Any determination of
Prohibited Conduct shall be made by the Committee or its delegate in its sole
discretion and shall be binding on all parties.  Notwithstanding anything
contained herein to the contrary, Prohibited Conduct shall not include
communication by Participant with any government agency, commission or regulator
or participation by Participant in any investigation or proceeding that may be
conducted by any government agency, commission or regulator, but only to the
extent that such communication is required or permitted by law.

(b)“Competition” means, either during Participant’s employment with the Company
or any of its Affiliates, or within 12 months following termination of such
employment, accepting employment with, or serving as a consultant or advisor or
in any other capacity to a competitor of the Company, including but not limited
to the DePuy Synthes division of Johnson & Johnson, Stryker Corporation, Globus
Medical, Inc., Medtronic, Inc., K2M Holdings, Inc., Zimmer Biomet Holdings,
Inc., Alphatec Holdings, Inc., Titan Spine, LLC or any subsidiary or Affiliate
of the foregoing (a “Competitor”), including, but not limited to, employment or
another business relationship with any Competitor if Participant has been
introduced to trade secrets, confidential information or business sensitive
information during Participant’s employment with the Company or any of its
Affiliates and such information would aid the Competitor because the threat of
disclosure of such information is so great that it must be assumed that such
disclosure would occur.

(c)“Recoupment Period” means the period beginning on the Date of Grant and
ending on the date that is 12 months after the date on which the Participant or
any other person received any payment or benefit pursuant to this Award,
provided, however, that if the Prohibited Conduct resulted in the Participant or
any other person receiving any payment or benefit pursuant to this Award in
excess of the payment or benefit that would have been received absent such
Prohibited Conduct, the Recoupment Period shall end on the date that is 36
months after the date on which such payment or benefit was received.  

9.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

9.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.  If all or any part of any
section or clause of this Agreement is determined to be invalid or unenforceable
in any respect or to any degree, that section or clause shall be interpreted and
enforced to the maximum extent allowed by law and shall not invalidate or impact
any other sections and/or clauses that remain.

 

--------------------------------------------------------------------------------

 

9.6Delivery of Documents and Notices.  Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, and any reports of the
Company provided generally to the Company’s stockholders, may be delivered to
the Participant electronically.  In addition, if permitted by the Company, the
Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time.  Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 9.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 9.6(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 9.6(a) or may change the electronic mail address to which such documents
are to be delivered (if Participant has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 9.6(a), but has nevertheless
knowingly and voluntarily chosen to do so by accepting the Award (as provided in
the Grant Notice).

9.7Integrated Agreement.  This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.

9.8Applicable Law.  This Agreement shall be governed by the laws of the State of
Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

9.9Terms and Conditions Subject to Change in the Event the Participant Transfers
Outside of the United States.  Should the Participant transfer his or her
residence and/or employment with the Company to another country, the Company, in
its sole discretion, shall determine whether application of certain additional
and/or supplemental terms and conditions is necessary or

 

--------------------------------------------------------------------------------

 

advisable in order to comply with respective laws, rules and regulations or to
facilitate the operation and administration of the Award and the Plan.  In all
circumstances, the Company will provide the Participant with its ordinary-course
terms and conditions for such country(ies) in the form of an amendment and/or
addendum, which shall thereafter be part of this Agreement.

 